Exhibit 10.2

 

Form of Indemnification Agreement

 

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT (this “Agreement”), dated as of [         ], is
entered into by and among LIBERTY INTERACTIVE CORPORATION, a Delaware
corporation (“LIC”), LIBERTY INTERACTIVE LLC, a Delaware limited liability
company (“Liberty LLC”), GCI LIBERTY, INC., an Alaska corporation (including any
successor thereto, the “Company”), and LV BRIDGE, LLC, a Delaware limited
liability company (“LV Bridge”).  Capitalized terms used herein have the
meanings ascribed thereto in Section 6.1.

 

RECITALS:

 

WHEREAS, LIC, Liberty LLC and the Company have entered into an Agreement and
Plan of Reorganization, dated as of April 4, 2017 (as amended, the
“Reorganization Agreement”), pursuant to which, subject to the terms and
conditions set forth therein, (a) the Company filed its Amended and Restated
Articles of Incorporation (the “Company Restated Articles”) and, upon the
effectiveness of such Company Restated Articles, effected the reclassification
of its capital stock (the “Company Reclassification”), (b) following the Company
Reclassification, the Company effected the automatic conversion of its capital
stock (the “Auto Conversion”), (c) following the Auto Conversion, LIC and
Liberty LLC shall contribute certain assets and Subsidiaries to the Company in
exchange for shares of the Company’s Class A common stock and Class B common
stock constituting “control” of the Company within the meaning of
Section 368(c) of the Code and the other consideration described in the
Reorganization Agreement (the “Contribution”), and (d) following the
Contribution, LIC shall effect the distribution of its interest in the Company
(the “Split-Off”), in each case, on the terms and subject to the conditions of
the Reorganization Agreement and in accordance with the General Corporation Law
of the State of Delaware and the Alaska Corporations Code, as applicable (the
Company Reclassification, the Auto Conversion, the Contribution and the
Split-Off referred to collectively as the “Transactions”);

 

WHEREAS, it is intended that, for U.S. federal income tax purposes, (a) each of
the Company Reclassification and the Auto Conversion qualify as a
“reorganization” within the meaning of Section 368(a) of the Code, and (b) the
Contribution and the Split-Off, taken together, qualify as a tax-free
transaction under Sections 368(a)(1)(D), 355 and 361 of the Code (the “D
Reorganization”);

 

WHEREAS, prior to the closing of the Contribution (the “Closing”), LIC will
reattribute (the “Reattribution”) certain assets and liabilities of its Ventures
Group to its QVC Group, including those rights and obligations of Liberty LLC
under the Liberty Indenture with respect to the outstanding Liberty Debentures;

 

WHEREAS, in connection with the Reattribution of the Liberty Debentures, LIC
will determine the Reattributed Value;

 

WHEREAS, following the closing of the Split-Off (the “Split-Off Closing”),
Liberty LLC will, subject to the terms and conditions of this Agreement, offer
to purchase (in one or

 

1

--------------------------------------------------------------------------------


 

more privately negotiated transactions and/or through a tender offer or other
purchase transaction) the outstanding Retained Debentures;

 

WHEREAS, in connection with the Transactions, the Company has agreed to
indemnify Liberty LLC against certain payment obligations with respect to the
Retained Debentures upon the terms and conditions set forth herein; and

 

WHEREAS, in connection with the Split-Off, LIC, on the one hand, and the
Company, on the other, have agreed to indemnify each other on the terms and
conditions provided herein with respect to certain Losses and other obligations
in respect of the Split-Off relating to the assets and businesses of the Company
and the assets and businesses to be retained by LIC.

 

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and subject to the
conditions set forth herein, the parties hereto agree as follows:

 

ARTICLE I
INDEMNITIES

 

1.1                               Cross-Indemnities.

 

(a)                                 The Company hereby covenants and agrees, on
the terms and subject to the limitations set forth in this Article I, from and
after the Closing, to indemnify and hold harmless LIC and Liberty LLC, their
Subsidiaries and their respective current and former directors, officers and
employees, and each of the heirs, executors, trustees, administrators,
successors and assigns of any of the foregoing (the “LIC Indemnified Parties”)
from and against any Losses incurred by the LIC Indemnified Parties (in their
capacities as such) to the extent arising out of or resulting from any of the
following:

 

(i)                                     the conduct of the Company Businesses
(whether before or after the Closing);

 

(ii)                                  the Company Assets;

 

(iii)                               the Company Liabilities (whether incurred
before or after the Closing); or

 

(iv)                              any breach of, or failure to perform or comply
with, any covenant, undertaking or obligation of the Company or any of its
Subsidiaries under this Agreement [or any Specified Agreement].

 

(b)                                 Each of LIC and Liberty LLC (jointly and
severally) hereby covenants and agrees, on the terms and subject to the
limitations set forth in this Article I, from and after the Closing, to
indemnify and hold harmless the Company, its Subsidiaries and their respective
current and former directors, officers and employees, and each of the heirs,
executors, trustees, administrators, successors and assigns of any of the
foregoing (the “Company Indemnified Parties”) from and against any Losses
incurred by the Company Indemnified Parties (in their capacities as such) to the
extent arising out of or resulting from:

 

2

--------------------------------------------------------------------------------


 

(i)                                     the conduct of the LIC Retained
Businesses (whether before or after the Closing);

 

(ii)                                  the LIC Retained Assets;

 

(iii)                               the LIC Retained Liabilities (whether
incurred before or after the Closing); or

 

(iv)                              any breach of, or failure to perform or comply
with, any covenant, undertaking or obligation of LIC or any of its Subsidiaries
(other than the Company Entities) under this Agreement [or any Specified
Agreement].

 

(c)                                  The indemnification provisions set forth in
Section 1.1(a) and (b) shall not apply to: (i) any Losses the responsibility for
which is expressly covered by the Split-Off Tax Sharing Agreement; (ii) any
Losses incurred by any Company Entity pursuant to any contractual obligation
(other than this Agreement [or any Specified Agreement]) existing on or after
the Closing Date between (x) LIC or any of its Subsidiaries or Affiliates, on
the one hand, and (y) the Company or any of its Subsidiaries or Affiliates, on
the other hand; (iii) any Losses incurred by any LIC Entity pursuant to any
contractual obligation (other than this Agreement [or any Specified Agreement])
existing on or after the Closing Date between (x) LIC or any of its Subsidiaries
or Affiliates, on the one hand, and (y) the Company or any of its Subsidiaries
or Affiliates, on the other hand; (iv) any Losses arising from or in connection
with the Purchased Debenture Indemnity, which shall be governed by Article II
hereof; (v) any Losses arising from or related to the Purchase Offers to be made
by Liberty LLC, which shall be covered by Article III hereof; and (vi) any
Losses arising from the Retained Debenture Indemnity, which shall be governed by
Article IV hereof.

 

(d)                                 (i)                                     In
connection with any indemnification provided for in this Section 1.1, the party
seeking indemnification (the “Indemnitee”) will give the party from which
indemnification is sought (the “Indemnitor”) prompt notice whenever it comes to
the attention of the Indemnitee that the Indemnitee has suffered or incurred, or
may suffer or incur, any Losses for which it is entitled to indemnification
under this Section 1.1, and, if and when known, the facts constituting the basis
for such claim and the projected amount of such Losses (which shall not be
conclusive as to the amount of such Losses), in each case in reasonable detail.
Without limiting the generality of the foregoing, in the case of any Action
commenced by a third party for which indemnification is being sought (a
“Third-Party Claim”), such notice will be given no later than ten (10) Business
Days following receipt by the Indemnitee of written notice of such Third-Party
Claim.  Failure by any Indemnitee to so notify the Indemnitor will not affect
the rights of such Indemnitee hereunder except to the extent that such failure
has a material prejudicial effect on the defenses or other rights available to
the Indemnitor with respect to such Third-Party Claim.  The Indemnitee will
deliver to the Indemnitor as promptly as practicable, and in any event within
five (5) Business Days after Indemnitee’s receipt, copies of all notices, court
papers and other documents received by the Indemnitee relating to any
Third-Party Claim.

 

(ii)                                  After receipt of a notice pursuant to
Section 1.1(d)(i) with respect to any Third-Party Claim, the Indemnitor will be
entitled, if it so elects, to take control of the defense and investigation with
respect to such Third-Party Claim and to employ and engage attorneys

 

3

--------------------------------------------------------------------------------


 

reasonably satisfactory to the Indemnitee to handle and defend such claim, at
the Indemnitor’s cost, risk and expense, upon written notice to the Indemnitee
of such election, which notice acknowledges the Indemnitor’s obligation to
provide indemnification under this Agreement with respect to any Losses arising
out of or relating to such Third-Party Claim. The Indemnitor will not settle any
Third-Party Claim that is the subject of indemnification without the written
consent of the Indemnitee, which consent will not be unreasonably withheld,
conditioned or delayed; provided, however, that, after reasonable notice, the
Indemnitor may settle a claim without the Indemnitee’s consent if such
settlement (A) makes no admission or acknowledgment of Liability or culpability
with respect to the Indemnitee, (B) includes a complete release of the
Indemnitee and (C) does not seek any relief against the Indemnitee other than
the payment of money damages to be borne by the Indemnitor. The Indemnitee will
cooperate in all reasonable respects with the Indemnitor and its attorneys in
the investigation, trial and defense of any lawsuit or Action with respect to
such Third-Party Claim and any appeal arising therefrom (including the filing in
the Indemnitee’s name of appropriate cross-claims and counterclaims).  The
Indemnitee may, at its own cost, participate in any investigation, trial and
defense of any Third-Party Claim controlled by the Indemnitor and any appeal
arising therefrom, including participating in the process with respect to the
potential settlement or compromise thereof.  If the Indemnitee has been advised
by its counsel that there may be one or more legal defenses available to the
Indemnitee that conflict with those available to, or that are not available to,
the Indemnitor (“Separate Legal Defenses”), or that there may be actual or
potential differing or conflicting interests between the Indemnitor and the
Indemnitee in the conduct of the defense of such Third-Party Claim, the
Indemnitee will have the right, at the expense of the Indemnitor, to engage
separate counsel reasonably acceptable to the Indemnitor to handle and defend
such Third-Party Claim, provided, that, if such Third-Party Claim can be
reasonably separated between those portion(s) for which Separate Legal Defenses
are available (“Separable Claims”) and those for which no Separate Legal
Defenses are available, the Indemnitee will instead have the right, at the
expense of the Indemnitor, to engage separate counsel reasonably acceptable to
the Indemnitor to handle and defend the Separable Claims, and the Indemnitor
will not have the right to control the defense or investigation of such
Separable Claims (and, in which case, the Indemnitor will have the right to
control the defense or investigation of the remaining portion(s) of such
Third-Party Claim).

 

(iii)                               If, after receipt of a notice pursuant to
Section 1.1(d)(i) with respect to any Third-Party Claim as to which
indemnification is available hereunder, the Indemnitor does not undertake to
defend the Indemnitee against such Third-Party Claim, whether by not giving the
Indemnitee timely notice of its election to so defend or otherwise, the
Indemnitee may, but will have no obligation to, assume its own defense, at the
expense of the Indemnitor (including attorneys’ fees and costs), it being
understood that the Indemnitee’s right to indemnification for such Third-Party
Claim shall not be adversely affected by its assuming the defense of such
Third-Party Claim.  The Indemnitor will be bound by the result obtained with
respect thereto by the Indemnitee; provided, that the Indemnitee may not settle
any lawsuit or Action with respect to which the Indemnitee is entitled to
indemnification hereunder without the consent of the Indemnitor, which consent
will not be unreasonably withheld, conditioned or delayed; provided, further,
that such consent shall not be required if (i) the Indemnitor had the right
under this Section 1.1 to undertake control of the defense of such Third-Party
Claim and, after notice, failed to do so within thirty days of receipt of such
notice (or such lesser period as may be required by court proceedings in the
event of a litigated matter), or (ii) (x) the Indemnitor does not have the

 

4

--------------------------------------------------------------------------------


 

right to control the defense of the entirety of such Third-Party Claim pursuant
to Section 1.1(d)(ii) or (y) the Indemnitor does not have the right to control
the defense of any Separable Claims pursuant to Section 1.1(d)(ii) (in which
case such settlement may only apply to such Separable Claims), the Indemnitee
provides reasonable notice to Indemnitor of the settlement, and such settlement
(A) makes no admission or acknowledgment of Liability or culpability with
respect to the Indemnitor, (B) does not seek any relief against the Indemnitor
and (C) does not seek any relief against the Indemnitee for which the Indemnitor
is responsible other than the payment of money damages.

 

(e)                                  In no event will the Indemnitor be liable
to any Indemnitee for any special, consequential, indirect, collateral,
incidental or punitive damages, however caused and on any theory of liability
arising in any way out of this Agreement, whether or not such Indemnitor was
advised of the possibility of any such damages;  provided, that the foregoing
limitations shall not limit a party’s indemnification obligations for any Losses
incurred by an Indemnitee as a result of the assertion of a Third-Party Claim.

 

(f)                                   The Indemnitor and the Indemnitee shall
use commercially reasonable efforts to avoid production of confidential
information, and to cause all communications among employees, counsel and others
representing any party with respect to a Third-Party Claim to be made so as to
preserve any applicable attorney-client or work-product privilege.

 

(g)                                  The Indemnitor shall pay all amounts
payable pursuant to this Section 1.1 by wire transfer of immediately available
funds, promptly following receipt from an Indemnitee of a bill, together with
all accompanying reasonably detailed backup documentation, for any Losses that
are the subject of indemnification hereunder, unless the Indemnitor in good
faith disputes the amount of such Losses or whether such Losses are covered by
the Indemnitor’s indemnification obligation in which event the Indemnitor shall
promptly so notify the Indemnitee. In any event, the Indemnitor shall pay to the
Indemnitee, by wire transfer of immediately available funds, the amount of any
Losses for which it is liable hereunder no later than three (3) Business Days
following any final determination of the amount of such Losses and the
Indemnitor’s liability therefor. A “final determination” shall exist when
(a) the parties to the dispute have reached an agreement in writing or (b) a
court of competent jurisdiction shall have entered a final and non-appealable
order or judgment.

 

(h)                                 If the indemnification provided for in this
Section 1.1 shall, for any reason, be unavailable or insufficient to hold
harmless an Indemnitee in respect of any Losses for which it is entitled to
indemnification hereunder, then the Indemnitor shall contribute to the amount
paid or payable by such Indemnitee as a result of such Losses, in such
proportion as shall be appropriate to reflect the relative benefits received by
and the relative fault of the Indemnitor on the one hand and the Indemnitee on
the other hand with respect to the matter giving rise to such Losses.

 

(i)                                     The remedies provided in this
Section 1.1 shall be cumulative and shall not preclude assertion by any
Indemnitee of any other rights or the seeking of any and all other remedies
against an Indemnitor, subject to Section 1.1(e).

 

5

--------------------------------------------------------------------------------


 

(j)                                    For the avoidance of doubt, the
provisions of this Section 1.1 are not intended to, and shall not, apply to any
Loss, claim or Liability to which the provisions of the Split-Off Tax Sharing
Agreement are applicable.

 

(k)                                 To the fullest extent permitted by
applicable law, the Indemnitor will indemnify the Indemnitee against any and all
reasonable fees, costs and expenses (including attorneys’ fees), incurred in
connection with the enforcement of his, her or its rights under this
Section 1.1.

 

ARTICLE II
OFFER TO PURCHASE

 

2.1                               Offer to Purchase.  (a) On or before the six
(6) month anniversary of the Split-Off Closing (such period, the “Purchase
Period”), each of LIC and Liberty LLC will use its commercially reasonable
efforts to purchase (in one or more privately negotiated transactions, and/or by
tender offer or other purchase transactions) the Retained Debentures outstanding
following the Closing (each such offer to purchase, a “Purchase Offer”), subject
to this Article II.  Promptly following the Split-Off Closing, LIC and the
Company will seek to mutually agree upon the manner, terms and conditions of
each Purchase Offer, including the price to be offered to holders, whether to
make any Purchase Offer to all holders of Retained Debentures or a subset
thereof, the timing of any Purchase Offer (which, for the avoidance of doubt,
will take into account any applicable “blackout” or other restricted periods
during which, in the reasonable judgment of LIC, it would be inadvisable to
commence or complete any Purchase Offer), any minimum or maximum conditions,
representations and warranties of the offeror, the applicable termination date
of any Purchase Offer and other customary provisions applicable to the form of
Purchase Offer; provided, that Liberty LLC will not be required to consummate
any Purchase Offer following the expiration of the Purchase Period.

 

(b)                                 In connection with any Purchase Offer made
in accordance with this Article II, LIC and Liberty LLC will use their
respective commercially reasonable efforts to consummate such Purchase Offer,
including, as and to the extent applicable, entering into customary purchase
agreements, agreements with service providers in connection with any tender
offers, making all applicable regulatory and governmental filings, and entering
into such other agreements and arrangements as are customary in connection with
the type of Purchase Offer being made.

 

(c)                                  Notwithstanding the other provisions of
this Section 2.1, each Purchase Offer will be made only on terms and conditions
which are reasonably acceptable to the Company.  In making such determination,
the Company will take into account all relevant facts and circumstances known or
knowable at the applicable time, including prevailing market conditions, the
impact, if any, of the Company’s decision to effect or not effect a concurrent
offering of debentures, and the advice of one or more financial advisers of
national reputation.

 

(d)                                 Following the making of any Purchase Offer
(including, if applicable, Liberty LLC’s execution of a purchase agreement in
respect thereof), any material changes to the terms and conditions thereof or
material amendments of any applicable agreements related thereto, will require
the prior written consent of the Company, such consent not to be unreasonably
withheld, conditioned or delayed; provided, that, the Company’s determination of
whether any such change or amendment is reasonable will be made pursuant to the
same standard referenced in Section 2.1(c) above.  All Retained Debentures
purchased by Liberty LLC (“Purchased

 

6

--------------------------------------------------------------------------------


 

Debentures”) will be cancelled and will cease to be outstanding, and the
obligations of the Company with respect to the Retained Debenture Indemnity in
respect of such Purchased Debentures will terminate.

 

2.2                               Purchased Debenture Indemnity.

 

(a)                                 With respect to any Retained Debenture
purchased by Liberty LLC during the Purchase Period in accordance with the terms
of Section 2.1, the Company will pay to Liberty LLC the Purchased Debenture
Indemnity Amount in respect of each Purchased Debenture in accordance with the
provisions of this Section 2.2 (the “Purchased Debenture Indemnity”).

 

(b)                                 Liberty LLC will notify the Company in
writing promptly of any accepted Purchase Offer (which, in the case of a tender
offer, will be deemed to have occurred upon the expiration of the tender
offer).  Such notice (the “Purchase Notice”) will specify the amount of Retained
Debentures to be purchased, the Adjusted Principal Amount of such Retained
Debentures, the Purchased Debenture Indemnity Amount in respect of each Retained
Debenture to be purchased, the proposed date on which Liberty LLC is required to
complete such purchase and make payment in respect of such Purchased Debentures
(the “Payment Date”), and any other material terms related thereto.  Such
Purchase Notice will be delivered to the Company not less than two (2) Business
Days prior to the proposed Payment Date.  Not later than 4:00 p.m., New York
City time, on the Business Day immediately preceding the proposed Payment Date
of any purchase of Retained Debentures pursuant to a Purchase Offer, the Company
will pay to Liberty LLC, in cash by wire transfer of immediately available funds
to an account designated by Liberty LLC, the Purchased Debenture Indemnity
Amount in respect of each Purchased Debenture.

 

(c)                                  The obligations of the Company hereunder
shall be automatically reinstated if and to the extent that for any reason
payment by or on behalf of the Company in respect of any obligation under this
Section 2.2 is rescinded or must be otherwise restored by Liberty LLC or any
Person receiving such payment, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

 

(d)                                 To the fullest extent permitted by
applicable law, the Company hereby agrees to indemnify and reimburse Liberty LLC
against any and all reasonable fees, costs and expenses (including attorneys’
fees), incurred in connection with the enforcement of the rights of Liberty LLC
under this Section 2.2.

 

ARTICLE III
PURCHASE OFFER INDEMNIFICATION AND REIMBURSEMENT

 

3.1                               Purchase Offer Indemnification and
Reimbursement

 

(a)                                 As further consideration for the
Transactions, the Company hereby agrees to (i) reimburse LIC and Liberty LLC for
all out-of-pocket costs and expenses (including the reasonable fees and expenses
of outside counsel, accountants and financial advisors) of LIC and Liberty LLC
reasonably incurred in connection with the making and completion of any Purchase
Offer (but, for the avoidance of doubt, excluding the purchase price payable for
such Purchased Debenture and any Purchased Debenture Indemnity Amount (which
will be covered by Section 2.2 hereof)), and (ii) indemnify the LIC Indemnified
Parties and hold each of them harmless

 

7

--------------------------------------------------------------------------------


 

against any and all Losses to which such LIC Indemnified Party may become
subject arising out of, resulting from or in connection with any Action relating
to any Purchase Offer and any agreement, document, instrument or transaction
related thereto, regardless of whether any LIC Indemnified Party is a party to
any such Action and regardless of the identity of the Person or
Person(s) bringing such Action, and to reimburse each LIC Indemnified Party upon
written demand therefor for any reasonable and documented legal or other
out-of-pocket expenses incurred in connection with investigating or defending
any of the foregoing; provided that (x) the reimbursement obligations pursuant
to clause (i) above will not, as to any LIC Indemnified Party, apply to any
costs or expenses incurred in connection with any Purchase Offer commenced or
completed on terms or conditions not approved by the Company pursuant to
Article II, and (y) the indemnity obligation pursuant to clause (ii) above will
not, as to any LIC Indemnified Party, apply to Losses arising out of or related
to Purchase Offers to the extent (A) they are based upon information of or about
LIC or Liberty LLC, or representations and warranties made by LIC or Liberty LLC
relating to their respective assets or businesses or corporate authority  or
authorizations, in each case, that were provided by or on behalf of LIC or
Liberty LLC and included in, or incorporated by reference into, any offering
documents, contracts, agreements or other instruments related to any Purchase
Offer, (B) they are found in a final non-appealable judgment of a court of
competent jurisdiction to arise out of or result from the willful misconduct,
bad faith or gross negligence of any LIC Indemnified Party, or (C) they arise
out of or relate to any Purchase Offer commenced or completed on terms or
conditions not approved by the Company pursuant to Article II.

 

(b)                                 Liberty LLC shall give the Company prompt
written notice of the existence of a claim for indemnity or reimbursement
hereunder; provided that the failure by Liberty LLC to so notify the Company
shall not affect the rights of Liberty LLC or the LIC Indemnified Parties under
this Section 3.1.

 

(c)                                  The Company shall promptly pay all amounts
payable pursuant to this Section 3.1 in cash by wire transfer of immediately
available funds following receipt of notice delivered by Liberty LLC pursuant to
Section 3.1(b) above.

 

(d)                                 To the fullest extent permitted by
applicable law, the Company hereby agrees to indemnify and reimburse the LIC
Indemnified Parties against any and all reasonable fees, costs and expenses
(including attorneys’ fees), incurred in connection with the enforcement of the
rights of the LIC Indemnified Parties under this Section 3.1.

 

(e)                                  The parties acknowledge and agree that any
claims for indemnity pursuant to Section 3.1(a)(ii) will be made in accordance
with the provisions of Section 1.1(d) through Section 1.1(j) as if set forth
herein, mutatis mutandis.

 

ARTICLE IV
RETAINED DEBENTURE INDEMNITY

 

4.1                               Retained Debenture Indemnity.

 

(a)                                 With respect to any Retained Debenture
surrendered to Liberty LLC during the Covered Period for exchange in accordance
with the terms of Section 209 of the Supplemental Indenture, the Company will
pay to Liberty LLC the Retained Debenture Indemnity Amount in

 

8

--------------------------------------------------------------------------------


 

respect of each Retained Debenture to be exchanged in accordance with the
provisions of this Section 4.1 (the “Retained Debenture Indemnity”).

 

(b)                                 (i) Liberty LLC will notify the Company in
writing promptly following the surrender of a Retained Debenture for exchange in
accordance with the terms of Section 209 of the Supplemental Indenture.  Such
notice (the “Liberty Indemnity Notice”) will specify the amount of Retained
Debentures so surrendered, the Adjusted Principal Amount of such Retained
Debentures, the Exchange Date, the Estimated Reference Share Value, the
Estimated Retained Debenture Indemnity Amount in respect of each Retained
Debenture so surrendered, and a good faith estimate of the settlement date for
such exchange.  No later than sixteen (16) Business Days prior to the estimated
settlement date for such exchange, the Company will deposit to a segregated
account of the Company maintained at a bank or financial institution (the
“Company Account”) an amount in cash equal to the Estimated Retained Debenture
Indemnity Amount for each Retained Debenture so surrendered and deliver written
notice to Liberty LLC of such deposit (which notice will include confirmation of
such deposit to the Company Account by such bank or financial institution).

 

(ii) Assuming such funds have been so deposited, not later than 4:00 p.m., New
York City time, on the second (2nd) Business Day immediately preceding the
settlement date for such exchange, Liberty LLC will provide the Company with
prompt written notice of the Retained Debenture Indemnity Amount with respect to
each Retained Debenture specified in the Liberty Indemnity Notice to be
exchanged on such settlement date, and not later than 9:00 a.m., New York City
time, on the first (1st) Business Day preceding the settlement date for such
exchange, (A) if the Estimated Retained Debenture Indemnity Amount (together
with any accrued interest thereon) is less than the Retained Debenture Indemnity
Amount for all such Retained Debentures, the Company shall immediately deliver
and pay to Liberty LLC (x) the funds from the Company Account together with
(y) an amount in cash equal to the difference between the Retained Debenture
Indemnity Amount and the Estimated Retained Debenture Indemnity Amount (together
with any accrued interest thereon) for all such Retained Debentures, or (B) if
the Estimated Retained Debenture Indemnity Amount (together with any accrued
interest thereon) is equal to or greater than the Retained Debenture Indemnity
Amount for all such Retained Debentures, (x) the Company shall immediately
deliver the funds from the Company Account in an amount equal to the Retained
Debenture Indemnity Amount for all such Retained Debentures, and (y) any
remaining funds in the Company Account will be released back to the Company. All
such payments by the Company will be made by wire transfer of immediately
available funds to an account to be specified by Liberty LLC.

 

(c)                                  The obligations of the Company hereunder
shall be automatically reinstated if and to the extent that for any reason
payment by or on behalf of the Company in respect of any obligation under this
Section 4.1 is rescinded or must be otherwise restored by Liberty LLC or any
Person receiving such payment, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise.

 

(d)                                 To the fullest extent permitted by
applicable law, the Company hereby agrees to indemnify and reimburse Liberty LLC
against any and all reasonable fees, costs and expenses (including attorneys’
fees), incurred in connection with the enforcement of the rights of Liberty LLC
under this Section 4.1.

 

9

--------------------------------------------------------------------------------


 

ARTICLE V
COVENANTS

 

5.1                               Further Assurances.  At any time after the
Closing, each party hereto covenants and agrees to make, execute, acknowledge
and deliver such instruments, agreements, consents, assurances and other
documents, and to take all such other commercially reasonable actions, as any
other party may reasonably request and as may reasonably be required in order to
carry out the purposes and intent of this Agreement and to implement the terms
hereof.

 

5.2                               Specific Performance.  Each party hereby
acknowledges that the benefits to the other party of the performance by such
party of its obligations under this Agreement are unique and that the other
party is willing to enter into this Agreement only in reliance that such party
will perform such obligations, and agrees that monetary damages may not afford
an adequate remedy for any failure by such party to perform any of such
obligations. Accordingly, each party hereby agrees that each other party will
have the right to enforce the specific performance of such party’s obligations
hereunder and irrevocably waives any requirement for securing or posting of any
bond or other undertaking in connection with the obtaining by the other party of
any injunctive or other equitable relief to enforce their rights hereunder.

 

5.3                               Access to Information.

 

(a)                                 Each party will provide to the other party,
at any time after the Closing Date, upon written request and promptly after the
request therefor (subject in all cases, to any bona fide concerns of
attorney-client or work-product privilege that any party may reasonably have and
any restrictions contained in any agreements or contracts to which any party or
its Subsidiaries is a party (it being understood that each of LIC and the
Company will use its reasonable best efforts to provide any such information in
a manner that does not result in a violation of a privilege)), any information
in its possession or under its control that the requesting party reasonably
needs (i) to comply with reporting, filing or other requirements imposed on the
requesting party by a foreign or U.S. federal, state or local judicial,
regulatory or administrative authority having jurisdiction over the requesting
party or its Subsidiaries, (ii) to enable the requesting party to institute or
defend against any Action, suit or proceeding in any foreign or U.S. federal,
state or local court or (iii) to enable the requesting party to implement the
transactions contemplated hereby, including but not limited to performing its
obligations under this Agreement [and the Specified Agreements].

 

(b)                                 Any information belonging to a party that is
provided to another party pursuant to Section 5.3(a) will remain the property of
the providing party.  The parties agree to cooperate in good faith to take all
reasonable efforts to maintain any legal privilege that may attach to any
information delivered pursuant to this Section 5.3 or which otherwise comes into
the Receiving Party’s possession and control pursuant to this Agreement. 
Nothing contained in this Agreement will be construed as granting or conferring
license or other rights in any such information.

 

(c)                                  The party requesting any information under
this Section 5.3 will reimburse the disclosing party for the reasonable out of
pocket costs, if any, of creating, gathering and copying such information, to
the extent that such costs are incurred for the benefit of the requesting

 

10

--------------------------------------------------------------------------------


 

party. No party will have any Liability to any other party if any information
exchanged or provided pursuant to this Agreement that is an estimate or
forecast, or is based on an estimate or forecast, is found to be inaccurate,
absent willful misconduct or fraud by the party providing such information.

 

(d)                                 For the avoidance of doubt, the provisions
of this Section 5.3 are not intended to, and shall not, apply to any information
relating to matters governed by the Split-Off Tax Sharing Agreement, which shall
be subject to the provisions thereof in lieu of this Section 5.3.

 

5.4                               Confidentiality.  Each party will keep
confidential for five years following the Closing Date (or for three years
following disclosure to such party, whichever is longer), and will use
reasonable efforts to cause its officers, directors, members, employees,
Affiliates and agents to keep confidential during such period, all Proprietary
Information of the other party, in each case to the extent permitted by
applicable law.  Notwithstanding the foregoing, the Receiving Party may disclose
Proprietary Information of the Disclosing Party in order to comply with a
judicial order issued by a court of competent jurisdiction, or to comply with
the laws or regulations of any Governmental Authority having jurisdiction over
the Receiving Party, in which event the Receiving Party will give prior written
notice to the Disclosing Party of such disclosure as soon as or to the extent
practicable and will cooperate with the Disclosing Party in using reasonable
efforts to disclose the least amount of such information required and to obtain
an appropriate protective order or equivalent.

 

(a)                                 “Proprietary Information” means any
proprietary ideas, plans and information, including information of a
technological or business nature, of a party (in this context, the “Disclosing
Party”) (including all trade secrets, intellectual property, data, summaries,
reports or mailing lists, in whatever form or medium whatsoever, including oral
communications, and however produced or reproduced), that is marked proprietary
or confidential, or that bears a marking of like import, or that the Disclosing
Party states is to be considered proprietary or confidential, or that a
reasonable and prudent Person would consider proprietary or confidential under
the circumstances of its disclosure. Without limiting the foregoing, all
proprietary ideas, plans and information, including information of a
technological or business nature, to the extent used by the Company or the
Company Businesses or which constitute the Company Assets on or prior to the
Closing Date will constitute Proprietary Information of the Company for purposes
of this Section 5.4.

 

(b)                                 Anything contained herein to the contrary
notwithstanding, information of a Disclosing Party will not constitute
Proprietary Information (and the other party (in this context, the “Receiving
Party”) will have no obligation of confidentiality with respect thereto), to the
extent such information: (i) is in the public domain other than as a result of
disclosure made in breach of this Agreement or breach of any other agreement
relating to confidentiality between the Disclosing Party and the Receiving
Party; (ii) was lawfully acquired by the Receiving Party from a third party not
bound by a confidentiality obligation; or (iii) is approved for release by prior
written authorization of the Disclosing Party.

 

5.5                               Notices Regarding Transferred Assets.  Any
transferor of an Asset or Liability in the Contribution that receives a notice
or other communication from any third party, or that otherwise becomes aware of
any fact or circumstance, after the Contribution, relating to such

 

11

--------------------------------------------------------------------------------


 

Asset or Liability, will use commercially reasonable efforts to promptly forward
the notice or other communication to the transferee thereof or give notice to
such transferee of such fact or circumstance of which it has become aware. The
parties will cause their respective Subsidiaries to comply with this
Section 5.5.

 

5.6                               Treatment of Payments.  The parties agree to
treat all payments made pursuant to this Agreement in accordance with
Section 4.6 of the Split-Off Tax Sharing Agreement to the extent permitted by
applicable law.  In pursuance of the D Reorganization, it is intended by the
parties that any payments made by the Company to LIC and/or Liberty LLC pursuant
to this Agreement will either be (i) distributed or transferred by LIC and/or
Liberty LLC to their respective creditors or (ii) used to repurchase stock of
LIC.

 

5.7                               No Sale; Liens.  With effect at all times
until the date that is thirty (30) days following the date on which the Company
ceases to have any payment obligations under the Retained Debenture Indemnity,
LV Bridge hereby covenants and agrees that it shall not, and shall cause its
Subsidiaries not to, and the Company hereby covenants and agrees that it shall
not, and shall cause LV Bridge (or any successor to LV Bridge that acquires
beneficial ownership of the Covered Shares) not to, directly or indirectly,
without the prior written consent of Liberty LLC, (i) offer, pledge, sell,
contract to sell, sell short, sell any call option or other right or warrant to
purchase, purchase any put option, lend, hedge any “long” position in or
otherwise transfer or dispose of, directly or indirectly, any Covered Shares or
any securities convertible into or exercisable or exchangeable for any Covered
Shares or (ii) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any Covered Shares, whether any such transaction described in clause (i) or
(ii) above is to be settled by delivery of any Covered Shares or such other
securities, in cash or otherwise.  For the avoidance of doubt, any corporate
reorganization or other extraordinary corporate transaction involving the Issuer
of the Covered Shares which affects all outstanding Covered Shares will not
constitute a breach of this Section 5.7.

 

ARTICLE VI
MISCELLANEOUS

 

6.1                               Definitions.

 

(a)                                 For purposes of this Agreement, the
following terms have the corresponding meanings:

 

“Action” means any demand, action, claim, suit, countersuit, litigation,
arbitration, prosecution, proceeding (including any civil, criminal,
administrative, investigative or appellate proceeding), hearing, inquiry, audit,
examination or investigation whether or not commenced, brought, conducted or
heard by or before, or otherwise involving, any court, grand jury or other
Governmental Authority or any arbitrator or arbitration panel.

 

“Adjusted Principal Amount” has the meaning ascribed to such term in the
Supplemental Indenture.

 

12

--------------------------------------------------------------------------------


 

“Affiliates” means with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person; provided, that, for any purpose
hereunder, in each case both before and after the Effective Time, none of the
Persons listed in clauses (i) through (vii) shall be deemed to be Affiliates of
any Person listed in any other such clause: (i) LIC taken together with its
Subsidiaries and any of their respective Investees, (ii) the Company taken
together with its Subsidiaries and any of their respective Investees,
(iii) Liberty Media Corporation taken together with its Subsidiaries and their
respective Investees, (iv) Liberty TripAdvisor Holdings, Inc. taken together
with its Subsidiaries and any of their respective Investees, (v) Liberty
Broadband Corporation taken together with its Subsidiaries and any of their
respective Investees, (vi) Liberty Expedia Holdings, Inc. taken together with
its Subsidiaries and any of their respective Investees; and
(vii) CommerceHub, Inc., taken together with its Subsidiaries and any of their
respective Investees.

 

“Assets” means assets, properties, interests and rights (including goodwill),
wherever located, whether real, personal or mixed, tangible or intangible,
movable or immovable, in each case whether or not required by GAAP to be
reflected in financial statements or disclosed in the notes thereto.

 

“Assumed Liabilities” means the Liabilities assumed by the Company pursuant to
the Contribution in accordance with the terms of the Reorganization Agreement.

 

“Business Day” has the meaning ascribed to such term in the Reorganization
Agreement.

 

“Closing Date” means the date on which the Closing occurs.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company Assets” means the Assets of the Company and its Subsidiaries
immediately prior to the Closing and the Contributed Assets.

 

“Company Businesses” means the businesses conducted by the Company Assets.

 

“Company Entity” or “Company Entities” means and includes each of the Company
and its Subsidiaries, after giving effect to the Contribution.

 

“Company Liabilities” means the Assumed Liabilities and any Liabilities of the
Company and its Subsidiaries immediately prior to the Closing.

 

“Company Related Party Merger” means any merger, consolidation, share exchange,
business combination, reorganization or other similar transaction involving only
the Company and one or more wholly owned Subsidiaries of the Company.

 

“Contributed Assets” means the Assets contributed to the Company pursuant to the
Contribution in accordance with the terms of the Reorganization Agreement.

 

13

--------------------------------------------------------------------------------


 

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through ownership of securities or partnership,
membership, limited liability company, or other ownership interests, by contract
or otherwise and the terms “Controlling” and “Controlled” have meanings
correlative to the foregoing.

 

“Covered Period” means the period beginning on the Closing Date and ending on
the earliest of (x) the Purchase Date and (y) the date upon which there cease to
be outstanding any Retained Debentures or such date as all outstanding Retained
Debentures are owned by LIC or its Subsidiaries or an Acquiring Person with
respect thereto.

 

“Covered Shares” means, at any time of determination prior to the expiration of
the obligations of Liberty LLC and LV Bridge under Section 5.7 hereof, the total
number of Reference Shares (rounded up to the nearest whole number) deliverable
by Liberty LLC in the event that all outstanding Retained Debentures were
surrendered for exchange pursuant to the Liberty Indenture as of such date (and,
for avoidance of doubt, regardless of whether a holder of Retained Debentures is
then entitled to exchange such Retained Debentures for Reference Shares);
provided, however, that a Retained Debenture will be deemed to remain
outstanding for purposes of this definition until the Company has satisfied its
obligations (if any) with respect to such Retained Debenture. For the avoidance
of doubt, to the extent that Retained Debentures (x) become Purchased Debentures
and are subsequently cancelled and cease to be outstanding, or (y) are exchanged
in accordance with the terms thereof, then, in each case, upon the satisfaction
by the Company of its related Purchased Debenture Indemnity or Retained
Debenture Indemnity, as applicable, the number of Covered Shares will be
appropriately reduced.

 

“Effective Time” means the effective time of the Split-Off.

 

“Estimated 2046 Exchangeables Tax Benefits Amount” has the meaning given to such
term in the Split-Off Tax Sharing Agreement.

 

“Estimated Reference Share Value” means, as of the Exchange Date for any
Retained Debenture surrendered for exchange, the product of (x) the Closing
Price (as defined in the Supplemental Indenture) of a Reference Share on the
Exchange Date and (y) the number of Reference Shares attributable to such
Retained Debenture.

 

“Estimated Retained Debenture Indemnity Amount” means, with respect to each
Retained Debenture surrendered during the Covered Period to Liberty LLC for
exchange in accordance with the terms of the Liberty Indenture, an amount in
cash equal to (x) the Estimated Reference Share Value of such Retained Debenture
on the Exchange Date less (y) the Adjusted Principal Amount of such Retained
Debenture on the Exchange Date; provided, that in the event such amount is equal
to zero or a negative number, the Estimated Retained Debenture Indemnity Amount
for such Retained Debenture will be zero.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.

 

14

--------------------------------------------------------------------------------


 

“Exchange Date” has the meaning ascribed thereto in the Supplemental Indenture.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“Governmental Authority” means any national, supranational, federal, state,
provincial, county, local or municipal government or any court or tribunal,
regulatory or administrative agency, board or commission, arbitrator,
arbitration tribunal or other governmental authority or instrumentality,
domestic or foreign.

 

“Investee” of any Person means any Person in which such first Person owns or
Controls an equity or voting interest.

 

“Liability” or “Liabilities” means any and all debts, liabilities, commitments
and obligations, whether or not fixed, contingent or absolute, matured or
unmatured, direct or indirect, liquidated or unliquidated, accrued or unaccrued,
known or unknown, and whether or not required by GAAP to be reflected in
financial statements or disclosed in the notes thereto (other than taxes).

 

“Liberty Debentures” means the 1.75% Exchangeable Senior Debentures due 2046 of
Liberty LLC issued under the Liberty Indenture on August 23, 2016 having an
original principal amount of $1,000 per debenture and $750 million in the
aggregate.

 

“Liberty Indenture” means collectively, the Indenture dated as of  July 7, 1999,
between Liberty LLC and The Bank of New York Mellon Trust Company, N.A., as
trustee, as supplemented by the Supplemental Indenture, and without giving
effect to any amendments, modifications or changes thereto effected after the
date hereof without the Company’s consent which amendments, modifications or
changes, individually or in the aggregate, would reasonably be expected to have
an adverse effect upon the Company’s obligations under Section 4.1 of this
Agreement.

 

“LIC Entity” or “LIC Entities” means and includes each of LIC and its
Subsidiaries (other than the Company Entities), after giving effect to the
Contribution.

 

“LIC Retained Assets” means all Assets which are held by the LIC Entities
immediately prior to the Closing, other than the Contributed Assets.

 

“LIC Retained Businesses” means all businesses which are held by the LIC
Entities immediately prior to the Closing, other than the businesses conducted
by the Contributed Assets.

 

“LIC Retained Liabilities” means all Liabilities which are held by the LIC
Entities immediately prior to the Closing other than the Assumed Liabilities.

 

“Losses” means any and all damages, losses, deficiencies, Liabilities,
penalties, judgments, settlements, claims, payments, fines, interest, costs and
expenses (including the fees and expenses of any and all Actions and demands,
assessments, judgments, settlements and compromises relating thereto and the
costs and expenses of attorneys’,

 

15

--------------------------------------------------------------------------------


 

accountants’, consultants’ and other professionals’ fees and expenses incurred
in the investigation or defense thereof or in asserting, preserving or enforcing
an Indemnitee’s rights hereunder, whether in connection with a Third-Party Claim
or otherwise.

 

“Permitted Holder” means (a) each of John C. Malone and Gregory B. Maffei
(whether such Persons are acting individually or in concert), and their
respective spouses, siblings or lineal descendants (including adoptees), (b) any
trusts or private foundations created primarily for the benefit of, or
Controlled at the time of creation by, any of the Persons described in clause
(a), or any trusts or private foundations created primarily for the benefit of
any such trust or private foundation or for charitable purposes, (c) in the
event of the incompetence or death of any of the Persons described in clause
(a), such Person’s estate, executor, administrator, committee or other personal
representative or similar fiduciary or beneficiaries, heirs, devisees or
distributees, in each case, who at any particular date shall beneficially own
any securities of the Company, or (d) any group consisting solely of Persons
described in clauses (a) to (c).

 

“Person” means any individual, corporation, company, partnership, trust,
incorporated or unincorporated association, joint venture or other entity of any
kind.

 

“Purchase Date” has the meaning ascribed to such term in the Supplemental
Indenture (which, for the avoidance of doubt, is October 5, 2023 as of the date
hereof).

 

“Purchased Debenture Indemnity Amount” in respect of each Retained Debenture to
be purchased pursuant to Section 2.1 hereof, means an amount in cash equal to
the difference between (x) the purchase price paid by Liberty LLC to acquire
such Purchased Debenture in connection with the completion of any Purchase Offer
(without taking into account any costs, expenses or fees related to such
purchase which are to be reimbursed to Liberty LLC by the Company pursuant to
Section 3.1 hereof) and (y) the sum of (i) the Reattributed Value of such
Purchased Debenture and (ii) the Estimated 2046 Exchangeables Tax Benefits
Amount related to such Purchased Debenture; provided, that in the event such
amount is equal to zero or a negative number, the Purchased Debenture Indemnity
Amount for such Purchased Debenture will be zero.

 

“Reattributed Value” of a Retained Debenture means the net present value of
(i) the Adjusted Principal Amount of a Retained Debenture on the date of the
Reattribution calculated as if such amount were paid as of the Purchase Date,
plus (ii) the stated interest payments on a Retained Debenture to the Purchase
Date, in each case, as calculated in connection with the Reattribution and
pursuant to the Reorganization Agreement.

 

“Reference Shares” means such number and type of equity securities as shall
constitute “Reference Shares” from time to time pursuant to the terms of the
Liberty Indenture.(1)

 

--------------------------------------------------------------------------------

(1)  NTD: As of the date of the Reorganization Agreement, the Reference Shares
are 2.9317 shares of Charter Common Stock.

 

16

--------------------------------------------------------------------------------


 

“Reference Share Value” means, with respect to any Retained Debenture (as
determined consistent with Section 209(d) of the Supplemental Indenture), the
product of the applicable Current Market Price (as defined in and determined
pursuant to the Supplemental Indenture) of the Reference Shares attributable to
such Retained Debenture multiplied by the total number of Reference Shares
attributable to such Retained Debenture (as the same may be adjusted pursuant to
Section 209(j) of the Supplemental Indenture).

 

“Retained Debenture Indemnity Amount” means, with respect to each Retained
Debenture surrendered during the Covered Period to Liberty LLC for exchange in
accordance with the terms of the Liberty Indenture, an amount in cash equal to
(x) the Reference Share Value of such Retained Debenture less (y) the sum of
(i) the Adjusted Principal Amount of the Retained Debenture so surrendered for
exchange on the Exchange Date, and (ii) the Estimated 2046 Exchangeables Tax
Benefits Amount related to such Retained Debenture surrendered for exchange;
provided, that in the event such amount is equal to zero or a negative number,
the Retained Debenture Indemnity Amount for such Retained Debenture will be
zero.

 

“Retained Debentures” means those Liberty Debentures which remain outstanding as
of any date of determination following the Closing.

 

“Specified Agreements” means [    ].

 

“Split-Off Tax Sharing Agreement” means the Tax Sharing Agreement to be entered
into by LIC and the Company on the Closing Date (as the same may be amended from
time to time).

 

“Subsidiaries” when used with respect to any Person, means (i)(A) a corporation
a majority in voting power of whose share capital or capital stock with voting
power, under ordinary circumstances, to elect directors is at the time, directly
or indirectly, owned by such Person, by one or more Subsidiaries of such Person,
or by such Person and one or more Subsidiaries of such Person, whether or not
such power is subject to a voting agreement or similar encumbrance, (B) a
partnership or limited liability company in which such Person or a Subsidiary of
such Person is, at the date of determination, (1) in the case of a partnership,
a general partner of such partnership with the power affirmatively to direct the
policies and management of such partnership or (2) in the case of a limited
liability company, the managing member or, in the absence of a managing member,
a member with the power affirmatively to direct the policies and management of
such limited liability company, or (C) any other Person (other than a
corporation) in which such Person, one or more Subsidiaries of such Person or
such Person and one or more Subsidiaries of such Person, directly or indirectly,
at the date of determination thereof, has or have (1) the power to elect or
direct the election of a majority of the members of the governing body of such
Person, whether or not such power is subject to a voting agreement or similar
encumbrance, or (2) in the absence of such a governing body, at least a majority
ownership interest or (ii) any other Person of which an aggregate of 50% or more
of the equity interests are, at the time, directly or indirectly, owned by such
Person and/or one or more Subsidiaries of such Person.  For purposes of this
Agreement,

 

17

--------------------------------------------------------------------------------


 

both prior to and after the Effective Time, none of the Company and its
Subsidiaries shall be deemed to be Subsidiaries of LIC or any of its
Subsidiaries.

 

“Supplemental Indenture” means the Eighteenth Supplemental Indenture, dated
August 23, 2016, between Liberty LLC and The Bank of New York Mellon Trust
Company, N.A., as trustee, as in effect on the date hereof and without giving
effect to any amendments, modifications or changes thereto effected after the
date hereof without the Company’s consent which amendments, modifications or
changes, individually or in the aggregate, would reasonably be expected to have
an adverse effect upon the Company’s obligations under Section 4.1 of this
Agreement

 

(b)                                 As used herein, the following terms will
have the meanings set forth in the applicable section of this Agreement set
forth below:

 

Affected Party

 

Section 6.5(b)

Agreement

 

Preamble

Acquiring Person

 

Section 6.5(b)

Auto Conversion

 

Recitals

Closing

 

Recitals

Company

 

Preamble

Company Account

 

Section 4.1(b)(i)

Company Indemnified Parties

 

Section 1.1(b)

Company Reclassification

 

Recitals

Company Restated Articles

 

Recitals

Contribution

 

Recitals

D Reorganization

 

Recitals

Disclosing Party

 

Section 5.4(a)

Indemnitee

 

Section 1.1(d)(i)

Indemnitor

 

Section 1.1(d)(i)

Liberty Indemnity Notice

 

Section 4.1(b)(i)

Liberty LLC

 

Preamble

LIC

 

Preamble

LIC Indemnified Parties

 

Section 1.1(a)

LV Bridge

 

Preamble

Payment Date

 

Section 2.2(b)

Proprietary Information

 

Section 5.4(a)

Purchase Notice

 

Section 2.2(b)

Purchase Period

 

Section 2.1(a)

Purchased Debentures

 

Section 2.1(d)

Purchased Debenture Indemnity

 

Section 2.2(a)

Purchase Offer

 

Section 2.1(a)

Reattribution

 

Recitals

Receiving Party

 

Section 5.4(b)

Reorganization Agreement

 

Recitals

Retained Debenture Indemnity

 

Section 4.1(a)

Separable Claims

 

Section 1.1(d)(ii)

 

18

--------------------------------------------------------------------------------


 

Separate Legal Defenses

 

Section 1.1(d)(ii)

Split-Off

 

Recitals

Split-Off Closing

 

Recitals

Third-Party Claim

 

Section 1.1(d)(i)

Transactions

 

Recitals

 

6.2                               No Third-Party Rights.  Except for the
indemnification rights of the LIC Indemnified Parties and the Company
Indemnified Parties pursuant to Sections 1.1, 2.2, 3.1 and 4.1 hereof, as
applicable, nothing expressed or referred to in this Agreement is intended or
will be construed to give any Person other than the parties hereto and their
respective successors and assigns any legal or equitable right, remedy or claim
under or with respect to this Agreement, or any provision hereof, it being the
intention of the parties hereto that this Agreement and all of its provisions
and conditions are for the sole and exclusive benefit of the parties to this
Agreement and their respective successors and assigns.

 

6.3                               Notices.  All notices and other communications
hereunder shall be in writing and shall be delivered in person, by facsimile
(with confirming copy sent by one of the other delivery methods specified
herein), by electronic mail, by overnight courier or sent by certified,
registered or express air mail, postage prepaid, and shall be deemed given when
so delivered in person, or when so received by facsimile, electronic mail or
courier, or, if mailed, three (3) calendar days after the date of mailing, as
follows:

 

if to any LIC Entity:

 

Liberty Interactive Corporation

 

 

12300 Liberty Boulevard

 

 

Englewood, Colorado 80112

 

 

Facsimile: (720) 875-5401

 

 

Attention: Chief Legal Officer
Email: legalnotices@libertymedia.com

 

 

 

if to any Company Entity:

 

GCI Liberty, Inc.
12300 Liberty Boulevard

 

 

Englewood, Colorado 80112

 

 

Facsimile: (720) 875-5401

 

 

Attention: Chief Legal Officer
Email: legalnotices@libertymedia.com

 

or to such other address as the party to whom notice is given may have
previously furnished to the other party in writing in the manner set forth
above.

 

6.4                               Entire Agreement.  This Agreement, together
with the Reorganization Agreement, [any Specified Agreements] and the Split-Off
Tax Sharing Agreement, including the respective exhibits and schedules to each
of the foregoing, embodies the entire understanding among the parties relating
to the subject matter hereof and thereof and supersedes and terminates any prior
agreements and understandings among the parties with respect to such subject
matter, and no party to this Agreement shall have any right, responsibility or
Liability under any such prior agreement or understanding.  Any and all prior
correspondence, conversations and memoranda

 

19

--------------------------------------------------------------------------------


 

are merged herein and shall be without effect hereon.  No promises, covenants or
representations of any kind, other than those expressly stated herein, have been
made to induce either party to enter into this Agreement.

 

6.5                               Binding Effect; Assignment.

 

(a)                                 This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns. Except by operation of law
and as expressly contemplated by this Section 6.5, neither this Agreement nor
any of the rights, interests or obligations hereunder shall be assigned by any
party hereto without the prior written consent of the other parties; provided,
however, that LIC and the Company may assign their respective rights, interests,
duties, liabilities and obligations under this Agreement to any of their
respective wholly-owned Subsidiaries, but such assignment shall not relieve LIC
or the Company, as the assignor, of its obligations hereunder.

 

(b)                                 In the event of (i) any merger,
consolidation, share exchange, business combination, reorganization,
recapitalization, liquidation, dissolution or other similar transaction
involving the Company, LIC or Liberty LLC which would result in any Person or
“group” (as defined in Rule 13d-3 of the Exchange Act for all purposes
hereunder) (other than a Permitted Holder or any such group consisting entirely
of Permitted Holders) owning fifty percent (50%) or more of the aggregate
outstanding equity interests of the Company, LIC or Liberty LLC, as the case may
be, (ii) any direct or indirect acquisition or purchase by any Person or group,
in a single transaction or a series of related transactions, of assets or
properties that constitute fifty (50%) percent or more of the fair market value
of the assets and properties of the Company, LIC or Liberty LLC, as the case may
be, (iii) any direct or indirect acquisition or purchase by a Person or group,
in a single transaction or series of related transactions, of fifty percent
(50%) or more of the aggregate outstanding voting power with respect to the
Company, LIC or Liberty LLC, as the case may be, or (iv) any combination of the
foregoing or other transaction having a similar effect to those described in
clauses (i) through (iii), in each case, (A) following the Closing and
(B) excluding (1) the Transactions, (2) a Company Related Party Merger and
(3) in the case of clauses (ii), (iii) and (iv) any such acquisition by a
Permitted Holder or a group consisting entirely of Permitted Holders, the
applicable of the Company, LIC or Liberty LLC that is the subject of such event
(the “Affected Party”) shall cause the Person acquiring the equity interests,
assets or voting power of the Affected Party as a result such event described in
clause (i), (ii), (iii) or (iv), as applicable (the “Acquiring Person”, which
term, in the event the Person acquiring the Affected Party is a Subsidiary of
another Person, will mean the parent company of such acquiring Person), to
become, in connection with the completion of such event, a joint and several
obligor with such Affected Party with respect to the rights, interest, duties,
liabilities and obligations of the Affected Party hereunder, and such Acquiring
Person shall thereafter be deemed a party to this Agreement (whether or not such
Acquiring Person executes a counterpart of this Agreement or enters into a
joinder agreement or similar instrument with respect hereto).  For the avoidance
of doubt, this Agreement shall continue to be binding upon the Affected Party
notwithstanding any change in ownership of the Affected Party.

 

6.6                               Governing Law; Jurisdiction.  This Agreement
and the legal relations among the parties hereto will be governed in all
respects, including validity, interpretation and effect, by the laws of the
State of Delaware applicable to contracts made and performed wholly therein,

 

20

--------------------------------------------------------------------------------


 

without giving effect to any choice or conflict of laws provisions or rules that
would cause the application of the laws of any other jurisdiction. Each of the
parties hereto irrevocably agrees that any legal Action or proceeding with
respect to this Agreement, and the rights and obligations arising hereunder, or
for recognition and enforcement of any judgment in respect of this Agreement,
and the rights and obligations arising hereunder brought by the other party
hereto or its successors or assigns, shall be brought and determined exclusively
in the Delaware Court of Chancery and any state appellate court therefrom within
the State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware).  Each of the parties hereto hereby irrevocably submits with
regard to any such Action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any Action relating to this
Agreement or the transactions contemplated hereby in any court other than the
aforesaid courts.  Each of the parties hereto hereby irrevocably waives, and
agrees not to assert as a defense, counterclaim or otherwise, in any Action or
proceeding with respect to this Agreement (a) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve in accordance with Section 6.3 and this
Section 6.6, (b) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable law, any claim that
(i) the suit, Action or proceeding in such court is brought in an inconvenient
forum, (ii) the venue of such suit, Action or proceeding is improper or
(iii) this Agreement or the subject matter hereof may not be enforced in or by
such courts.  Process in any such suit, Action or proceeding may be served on
any party anywhere in the world, whether within or without the jurisdiction of
any such court.  Without limiting the foregoing, each party agrees that service
of process on such party as provided in Section 6.3 shall be deemed effective
service of process on such party.

 

6.7                               Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES
AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY
TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH ACTION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) EACH PARTY UNDERSTANDS AND HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) EACH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.7.

 

6.8                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such

 

21

--------------------------------------------------------------------------------


 

prohibition or unenforceability without invalidating the remaining provisions
hereof. Any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. 
Upon a determination that any provision of this Agreement is prohibited or
unenforceable in any jurisdiction, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the provisions
contemplated hereby are consummated as originally contemplated to the fullest
extent possible.

 

6.9                               Amendments; Waivers.  Any provision of this
Agreement may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed, in the case of an amendment, by each party to this
Agreement, or in the case of a waiver, by the party against whom the waiver is
to be effective.  No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  Except as
otherwise provided herein, the rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by applicable
law.  Any consent provided under this Agreement must be in writing, signed by
the party against whom enforcement of such consent is sought.

 

6.10                        No Strict Construction; Interpretation.

 

(a)                                 LIC and the Company each acknowledge that
this Agreement has been prepared jointly by the parties hereto and shall not be
strictly construed against any party hereto.

 

(b)                                 When a reference is made in this Agreement
to an Article or Section, such reference shall be to an Article or Section of
this Agreement unless otherwise indicated.  The table of contents and headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.  Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.”  The words “hereof”,
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  All terms defined in this Agreement shall have the defined
meanings when used in any certificate or other document made or delivered
pursuant hereto unless otherwise defined therein.  The definitions contained in
this Agreement are applicable to the singular as well as the plural forms of
such terms and to the masculine as well as to the feminine and neuter genders of
such term.  Any agreement, instrument or statute defined or referred to herein
or in any agreement or instrument that is referred to herein means such
agreement, instrument or statute as from time to time amended, modified or
supplemented, including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.  References to a Person are also to its permitted successors and
assigns and references to a party means a party to this Agreement.

 

6.11                        Conflicts with Split-Off Tax Sharing Agreement.  In
the event of a conflict between this Agreement and the Split-Off Tax Sharing
Agreement, the provisions of the Split-Off Tax Sharing Agreement shall prevail.

 

22

--------------------------------------------------------------------------------


 

6.12                        Counterparts.  This Agreement may be executed in two
or more identical counterparts, each of which shall be deemed to be an original,
and all of which together shall constitute one and the same agreement. The
Agreement may be delivered by electronic mail or facsimile transmission of a
signed copy thereof.

 

6.13                        Survival.  The rights and obligations of the parties
hereto, together with the LIC Indemnified Parties and the Company Indemnified
Parties, and the representations and warranties contained herein shall survive
the Split-Off.

 

[Signature Page Follows]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

LIBERTY INTERACTIVE CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

LIBERTY INTERACTIVE LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

LV BRIDGE, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

GCI LIBERTY, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------